                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JERMAINE HEFLIN,                            2:19-CV-11230-TGB-PTM

                 Petitioner,              HON. TERRENCE G. BERG

      v.
                                       ORDER GRANTING MOTION
MATT MACAULEY,
                                       TO EXTEND STAY (ECF NO. 5)
                 Respondent.


     Jermaine Heflin, (“Petitioner”), filed a pro se petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2254, challenging his Wayne

County Circuit Court conviction of first-degree murder and commission

of a felony with a firearm. ECF No. 1. On May 22, 2019, this Court
granted Mr. Heflin’s motion to hold the petition in abeyance pending his

state post-conviction review proceeding. ECF No. 4.

     On March 24, 2021, Mr. Heflin filed a motion to extend or lift the

stay. ECF No. 5. In compliance with this Court’s previous order,

Petitioner notes that he has exhausted his state court remedies.

However, Mr. Heflin seeks a 90 day extension of the stay as the facility

where he is currently incarcerated at has restricted access to the law

library in an effort to stop the spread of COVID-19. Without access to the

law library, Petitioner is unable to conduct the necessary research to

supplement his petition.
     Because of the effects of COVID-19 on the facility where he is

incarcerated, it is ORDERED that the motion to stay (ECF No. 5) is

GRANTED and the petition for writ of habeas corpus shall be stayed and

held in abeyance for 90 days from the entry of this order.



     SO ORDERED.


Dated: April 30, 2021        s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE
